            Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.902 Page 1 of 16



                                 1   BENJAMIN T. MORTON (SBN: 199158)
                                 2   bmorton@grsm.com
                                     SHELBY A. POTEET (SBN: 297621)
                                 3   spoteet@grsm.com
                                 4   GORDON REES SCULLY MANSUKHANI
                                     101 W. Broadway Suite 2000
                                 5   San Diego, CA 92101
                                 6   Telephone: (619) 230-7755
                                     Facsimile: (619) 696-7124
                                 7
                                     Attorneys for Defendant FCTI, INC.
                                 8
                                 9                       UNITED STATES DISTRICT COURT
                                10                    SOUTHERN DISTRICT OF CALIFORNIA
                                11
Gordon Rees Scully Mansukhani




                                12   HELEN LOTSOFF and ASHLEIGH           CASE NO. 3:18-cv-02033-AJB-MDD
 101 W. Broadway Suite 2000




                                     HARTMAN, on behalf of themselves
     San Diego, CA 92101




                                13
                                     and all others similarly situated,   CLASS ACTION
                                14
                                15                          Plaintiffs,   FCTI, INC.’S MEMORANDUM OF
                                                                          POINTS & AUTHORITIES IN
                                16        vs.                             SUPPORT OF MOTION TO
                                17                                        DISMISS PLAINTIFFS’ FIRST
                                     WELLS FARGO BANK, N.A., FCTI,        AMENDED COMPLAINT
                                18   INC., and DOES 1-50, inclusive,
                                19                                        Hearing Date: January 10, 2019
                                                            Defendants.   Hearing Time: 2:00 p.m.
                                20                                        Hon. Anthony J. Battaglia
                                21                                        Courtroom: 4A

                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                         Case No. 18-cv-02033
            Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.903 Page 2 of 16
                                     TABLE OF CONTENTS                                                                                           Page No.

                                 1   I.     INTRODUCTION ...................................................................................... - 1 -
                                 2   II.    PLAINTIFFS’ ALLEGATIONS................................................................ - 1 -
                                 3   III.   LEGAL STANDARD ................................................................................ - 3 -
                                 4   IV.    ANALYSIS ................................................................................................ - 4 -
                                 5          A.       Each of Hartman’s claims should be dismissed because
                                                     interchange fees are paid by the network provider not the
                                 6                   consumer. ......................................................................................... - 4 -
                                 7                   1.       Hartman does not have standing to bring her claims
                                                              against FCTI because she has not paid FCTI for an OON
                                 8                            balance inquiry....................................................................... - 6 -
                                 9          B.       Hartman’s Combined Cause of Action for Breach of
                                                     Contract/Breach of Covenant of Good Faith and Fair Dealing
                                10                   Should be Dismissed because Hartman Does not Allege the
                                                     Existence of a Contract with FCTI. ................................................. - 6 -
                                11
                                            C.       Hartman Cannot Establish Her UCL Claim against FCTI. ............. - 7 -
Gordon Rees Scully Mansukhani




                                12
 101 W. Broadway Suite 2000




                                                     1.       Plaintiff Cannot State A Claim Under The “Unlawful”
     San Diego, CA 92101




                                13                            Prong. ..................................................................................... - 8 -
                                14                   2.       Plaintiff Cannot State A Claim Under The “Unfair”
                                                              Prong. ..................................................................................... - 9 -
                                15
                                                     3.       Plaintiff Cannot State A Claim Under The “Fraudulent”
                                16                            Prong. ................................................................................... - 10 -
                                17          D.       Hartman Cannot Establish a Claim for Conversion Against
                                                     FCTI because FCTI Did not Take her Property. ........................... - 10 -
                                18
                                            E.       Plaintiff Lotsoff Has Not Asserted a Claim against FCTI............. - 11 -
                                19
                                     V.     CONCLUSION ........................................................................................ - 11 -
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                                i
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                         Case No. 18-cv-02033
            Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.904 Page 3 of 16
                                     TABLE OF AUTHORITIES                                                                                  Page No.

                                 1   Cases
                                 2   Ashcroft v. Iqbal,
                                       556 U.S. 662, 678-79 (2009) ............................................................................ - 3 -
                                 3
                                     Bank of Am. v. City & Countythof S.F.,
                                 4     309 F.3d 551, 554 Fn. 1 (9 Cir. 2002) ............................................................ - 5 -
                                 5   Bell Atl. Corp. v. Twombly,
                                       550 U.S. 544, 555 (2007).................................................................................. - 3 -
                                 6
                                     Brehm v. 21st Century Ins. Co.
                                 7      166 Cal. App. 4th 1225 (2008) ........................................................................ - 7 -
                                 8   Careau & Co. v. Sec. Pac. Bus. Credit, Inc.
                                       222 Cal. App. 3d 1371, 1393 (2000) ............................................................... - 7 -
                                 9
                                     Cel-Tech Communications, Inc. v. Los Angeles Cellular Telephone Co.,
                                10     20 Cal.4th 163, 179 (1999) ............................................................................... - 8 -
                                11   City & Cty. of San Francisco v. Trump
                                       897 F.3d 1225, 1235 (9th Cir. 2018) ................................................................ - 6 -
Gordon Rees Scully Mansukhani




                                12
 101 W. Broadway Suite 2000




                                     Cortez v. Purolator Air Filtration Prods. Co.,
     San Diego, CA 92101




                                13     23 Cal. 4th 163, 173 (2000) .............................................................................. - 7 -
                                14   Daugherty v. Am. Honda Motor Co., Inc.,
                                       144 Cal. App. 4th 824, 838 (2006) ................................................................. - 10 -
                                15
                                     Fairway Rest. Equip. Contracting, Inc. v. Makino,
                                16     2015 WL 1578175, at *3 (D. Nev. Apr. 8, 2015)............................................. - 3 -
                                17   Fortaleza v. PNC Fin. Servs. Grp., Inc.,
                                       642 F. Supp. 2d 1012, 1019 (N.D. Cal. 2009) .................................................. - 8 -
                                18
                                     In re ATM Fee Antitrust Litig.,
                                19      2010 U.S. Dist. LEXIS 97009 10-11 (N.D. Cal. 2010).................................... - 5 -
                                20   Kearns v. Ford Motor Co.,
                                       567 F.3d 1120, 1125 (9th Cir. 2009) ................................................................ - 4 -
                                21
                                     Khoury v. Maly’s of Cal., Inc.,
                                22     14 Cal. App. 4th 612, 619 (1993) ..................................................................... - 8 -
                                23   Kransco v. Am. Empire Surplus Lines Ins. Co.
                                       23 Cal. 4th 390 (2000) ..................................................................................... - 7 -
                                24
                                     Massachusetts v. EPA,
                                25    549 U.S. 497, 517, (2007)................................................................................. - 6 -
                                26   Morgan v. AT&T Wireless Servs., Inc.,
                                      177 Cal. App. 4th 1235, 1254-55 (2009).......................................................... - 9 -
                                27
                                     Prakashpalan v. Engstrom, Lipscomb & Lack,
                                28     223 Cal.App.4th 1105, 1133 (2014) ...................................................... - 8 -, - 11 -
                                                                             ii
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                                                            Case No. 18-cv-02033
            Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.905 Page 4 of 16
                                     TABLE OF AUTHORITIES                                                                                      Page No.

                                 1   Spokeo, Inc. v. Robins,
                                       136 S. Ct. 1540, 1547 (2016)............................................................................ - 6 -
                                 2
                                     Starr v. Baca,
                                 3     652 F.3d 1202, 1216 (9th Cir. 2011) ................................................................ - 4 -
                                 4   Wall Street Network, Ltd. v. New York Times Co.
                                      164 Cal.App.4th 1171 (2008) ........................................................................... - 7 -
                                 5
                                     Other Authorities
                                 6
                                     15 U.S.C. §1693.................................................................................................. - 10 -
                                 7
                                     Regulations
                                 8
                                     12 C.F.R. § 235 .......................................................................................... - 5 -, - 10 -
                                 9
                                     Cal. Bus. & Prof. Code § 17200 ........................................................................... - 7 -
                                10
                                11
Gordon Rees Scully Mansukhani




                                12
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13
                                14
                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28
                                                               iii
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                         Case No. 18-cv-02033
            Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.906 Page 5 of 16



                                 1   I.    INTRODUCTION
                                 2         By this lawsuit, Plaintiff Ashleigh Hartman ( “Plaintiff” OR “Hartman”)1
                                 3   seeks to hold Defendant FCTI, Inc. (“FCTI”) liable for automated teller machine
                                 4   (“ATM”) fees she contends were wrongfully assessed for her election to obtain
                                 5   balance inquiries while using an out of network (“OON”) ATM. The fatal flaw in
                                 6   Plaintiff’s claims is that the fees at issue were assessed by their own financial
                                 7   institution not FCTI, who is an independent ATM operator that merely receives an
                                 8   interchange fee from network providers, not the consumer.
                                 9   II.   PLAINTIFFS’ ALLEGATIONS
                                10         Plaintiffs’ First Amended Complaint (“FAC”) alleges, Plaintiffs are Wells
                                11   Fargo Bank (“Wells Fargo”) checking account holders. FAC ¶¶ 7-8. Wells Fargo
Gordon Rees Scully Mansukhani




                                12   provides retail banking services including issuing debit cards for use by customers
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   in accessing their checking account. FAC ¶ 9. FCTI is an owner and operator of
                                14   independent ATM machines. FAC ¶ 11.
                                15         ATM customers who perform OON ATM balance inquiries can be charged
                                16   fees by their banks for this service. FAC ¶¶ 113-114. In addition, ATM operators
                                17   may be paid “interchange fees” for this service. Id. Interchange fees are fees paid
                                18   to the ATM operator by the various networks that connect ATM machines to the
                                19   customer’s financial institution. FAC ¶ 116.
                                20         Interchange rates can vary depending upon which network is offering the
                                21   connection between the ATM machine and the financial institution. FAC ¶ 116.
                                22   Declining interchange rates have led ATM operators to seek additional revenue
                                23   streams including using “balance at start” screen pages to induce customers into
                                24   electing to perform a balance inquiry. FAC ¶ ¶ 126-127.
                                25
                                26   1
                                       The FAC is not entirely clear but it appears that only Hartman is asserting claims
                                     against FCTI. FCTI’s counsel sought clarification of this issue but did not receive a
                                27   response from Plaintiff’s counsel prior to filing this motion. (Declaration of
                                     Benjamin Morton ¶ 3 and Exhibit “1” thereto. Accordingly, the motion is brought
                                28   as to the claims asserted by Helen Lotsoff as well.
                                                                              -1-
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                                                 Case No. 18-cv-02033
            Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.907 Page 6 of 16



                                 1          FCTI duped OON ATM customers into conducting balance inquiries, which
                                 2   resulted in two charges being assessed by the customer’s bank. FAC ¶¶ 166-167.
                                 3          On June 20, 2018, Hartman conducted a OON ATM transaction at a 7/11
                                 4   store by using her Wells Fargo debit card at a FCTI machine. FAC ¶ 244. She
                                 5   withdrew $20 and was charged the following charges by Wells Fargo: $2 fee for
                                 6   OON balance inquiry; $2 fee for OON cash withdrawal; and second OON balance
                                 7   inquiry fee of $2. Id. The only fee assessed by FCTI was a “surcharge fee” for
                                 8   using its machine, but those fees are not a part of Plaintiffs’ claims in this matter.
                                 9   Id. and FAC ¶ 111. There are no specific allegations that Plaintiff Lotsoff ever
                                10   used a FCTI machine and incurred any fees. See generally FAC.
                                11          In support of her breach of contract/breach of the implied covenant of good
Gordon Rees Scully Mansukhani




                                12   faith and fair dealing claim, Hartman alleges that Wells Fargo permits FCTI to
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   determine “when and how” an OON transaction occurs and receives interchange
                                14   fees from Wells Fargo in connection with balance inquiry transaction. FAC ¶ 276.
                                15   There are no allegations that FCTI has a contractual relationship, either oral,
                                16   written or implied, with either of the Plaintiffs. See, FAC ¶¶ 268-278.
                                17          In support of her Violation of the Unfair Competition Law (“UCL”),
                                18   Hartman alleges that Wells Fargo permits FCTI to determine “when and how” an
                                19   OON transaction occurs and its screen prompts are misleading to the public. FAC
                                20   ¶ 318. She claims this is an “unfair” and “fraudulent” business practice but does
                                21   not specifically allege it is unlawful. See, FAC ¶¶318 and 320.
                                22          In support of her conversion claim, Hartman alleges that FCTI uses
                                23   deceptive screen prompts to trick customers into conduct balance inquiry
                                24   transactions for which they are charged OON fees by Wells Fargo. FAC ¶¶ 337-
                                25   338.
                                26          Based on the above allegations, Hartman asserts three claims against FCTI
                                27   on behalf of herself and the “FCTI ATM Class” for: (1) breach of contract/breach
                                28   of the covenant of good faith and fair dealing; (2) violation of the UCL; and (3)
                                                                              -2-
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                                                  Case No. 18-cv-02033
            Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.908 Page 7 of 16



                                 1   conversion.
                                 2   III.   LEGAL STANDARD
                                 3          To survive dismissal, a plaintiff must allege facts that demonstrate a
                                 4   “plausible” basis for relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
                                 5   As the United States Supreme Court has made plain, Rule 8 “does not unlock the
                                 6   doors of discovery for a plaintiff armed with nothing more than conclusions.”
                                 7   Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). Under the Twombly/Iqbal
                                 8   plausibility standard, a plaintiff will not survive dismissal with “labels and
                                 9   conclusions,” a “formulaic recitation of the elements of a cause of action,” or
                                10   “naked assertions devoid of further factual enhancement.” Twombly, 550 U.S. at
                                11   555; Iqbal, 556 U.S. at 678. Thus, when deciding a motion to dismiss, a court
Gordon Rees Scully Mansukhani




                                12   should “begin by identifying pleadings that, because they are no more than
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   conclusions, are not entitled to the assumption of truth.” Twombly, 550 U.S. at
                                14   555.
                                15          “When the allegations in a complaint have not crossed the line from
                                16   conceivable to plausible, plaintiff’s claim must be dismissed.” Fairway Rest.
                                17   Equip. Contracting, Inc. v. Makino, 2015 WL 1578175, at *3 (D. Nev. Apr. 8,
                                18   2015). A claim is “plausible” only when the factual allegations allow the court “to
                                19   draw the reasonable inference that the defendant is liable for the misconduct
                                20   alleged.” Iqbal, 556 U.S. at 678. Determining whether a claim is “plausible” is a
                                21   “context-specific” exercise. Id. at 663. And it is one in which a court is permitted
                                22   and expected “to draw on its experience and common sense.” Id. at 663-64.
                                23   Factual allegations that are “merely consistent with” a defendant’s liability
                                24   nonetheless fail under the plausibility standard. Id. The same is true with respect
                                25   to factual allegations that establish no “more than a sheer possibility” of liability.
                                26   Id.
                                27   ///
                                28
                                                              -3-
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                         Case No. 18-cv-02033
            Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.909 Page 8 of 16



                                 1         As the Ninth Circuit has opined, the “plausibility” requirement protects
                                 2   defendants from unfairly “be[ing] subjected to the expense of discovery and
                                 3   continued litigation”:
                                 4         First, to be entitled to the presumption of truth, allegations in a
                                           complaint or counterclaim may not simply recite the elements of a
                                 5         cause of action, but must contain sufficient allegations of
                                           underlying facts to give fair notice and to enable the opposing
                                 6         party to defend itself effectively. Second, the factual allegations
                                           that are taken as true must plausibly suggest an entitlement to
                                 7         relief, such that it is not unfair to require the opposing party to be
                                           subjected to the expense of discovery and continued litigation.
                                 8
                                 9   Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
                                10         Plaintiffs’ claims also sound in fraud under the UCL. See, e.g., FAC ¶ 318.
                                11   Consequently, Hartman must meet Rule 9(b)’s heightened pleading standards.
Gordon Rees Scully Mansukhani




                                12   Kearns v. Ford Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (all claims
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   “grounded in fraud” or “sound[ing] in fraud” are governed by Rule 9(b)). To do
                                14   so, Plaintiff “must set forth more than the neutral facts necessary to identify the
                                15   transaction.” Id. at 1124 (emphasis in original). Rather, she must plead, with
                                16   particularity, the who, what, when, where and how of any allegedly fraudulent
                                17   conduct. Id. Failure to do so provides independent grounds for dismissal.
                                18   IV.   ANALYSIS
                                19         A.     Each of Hartman’s claims should be dismissed because
                                                  interchange fees are paid by the network provider not the
                                20                consumer.
                                21         Importantly, an OON ATM transaction involves four parties: “(1) the
                                22   "cardholder," i.e., the customer who retrieves money from the ATM machine; (2)
                                23   the "card-issuer bank," i.e, the bank at which the customer holds an account and
                                24   from which the customer has received an ATM card; (3) the "ATM owner," i.e.,
                                25   the entity that owns the ATM machine from which the customer withdraws money
                                26   from his account; and (4) the "ATM Network," i.e., an entity that owns a network
                                27   that connects the ATM owners with the card-issuing banks. The ATM Network
                                28   administers agreements between various card-issuer banks and ATM owners and
                                                                          -4-
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                                            Case No. 18-cv-02033
            Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.910 Page 9 of 16



                                 1   thereby ensures that customers can withdraw money from one network member's
                                 2   ATM as readily as from another.” In re ATM Fee Antitrust Litig., 2010 U.S. Dist.
                                 3   LEXIS 97009 10-11 (N.D. Cal. 2010); see, also, Bank of Am. v. City & County of
                                 4   S.F., 309 F.3d 551, 554 Fn. 1 (9th Cir. 2002).
                                 5         “Generally, a customer must pay two fees — one to the ATM owner for use
                                 6   of that entity's ATM machine (known as a "surcharge") and one to the bank at
                                 7   which he has an account (known as a "foreign ATM fee").” Id.
                                 8         Plaintiff admits that she does not personally pay the interchange fees that
                                 9   FCTI receives when a customer uses its ATMs. FAC ¶¶ 276 and 339. Rather, she
                                10   pays fees directly to her financial institution, Wells Fargo, for the use of OON
                                11   ATMs. FAC ¶¶ 113, 276, 319 and 338. It is the fees that are paid to Wells Fargo
Gordon Rees Scully Mansukhani




                                12   that form the basis of any claim for damages under the three claims asserted
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   against FCTI.
                                14         The fact that FCTI has an independent commercial agreement with a
                                15   network provider by which it is compensated when customers use its machines for
                                16   transactions is not independently actionable. Title 12, section 235.1, et seq. of the
                                17   Code of Federal Regulations governs the “standards for reasonable and
                                18   proportional interchange transaction fees for electronic debit transactions.” 12
                                19   CFR 235.1 (b). “Interchange transaction fees” are “any fee established, charged,
                                20   or received by a payment card network and paid by a merchant or an acquirer for
                                21   the purpose of compensating an issuer for its involvement in an electronic debit
                                22   transaction.” 12 CFR 235.2(j). An “(a)cquirer means a person that contracts
                                23   directly or indirectly with a merchant to provide settlement for the merchant's
                                24   electronic debit transactions over a payment card network.” 12 CFR 235.2(b). A
                                25   merchant means “any person that accepts debit cards as a payment.” 12 CFR
                                26   235.2(l). Issuer means “any person that authorizes the use of a debit card to
                                27   perform an electronic debit transaction.” Id. at subsection (k). Applying these
                                28   definitions to Hartman’s allegations, Wells Fargo is the “merchant”, the network is
                                                                            -5-
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                                               Case No. 18-cv-02033
         Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.911 Page 10 of 16



                                 1   the “acquirer” and FCTI is the “issuer.” Because interchange fees are paid either
                                 2   by merchants (here Wells Fargo) or acquirers, an entity like Fiserv that facilitates
                                 3   an ATM transaction through various networks, the payment of those fees is not
                                 4   actionable by Hartman. In short, Hartman is not paying the interchange fee.
                                 5                1.     Hartman does not have standing to bring her claims against
                                                         FCTI because she has not paid FCTI for an OON balance
                                 6                       inquiry.
                                 7         Hartman did not pay the interchange fee she complains of and therefore has
                                 8   no case or controversy with FCTI. "Standing to sue is a doctrine rooted in the
                                 9   traditional understanding of a case or controversy . . . [that] limits the category of
                                10   litigants empowered to maintain a lawsuit in federal court to seek redress for a
                                11   legal wrong." Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016). Standing
Gordon Rees Scully Mansukhani




                                12   exists only where the plaintiff demonstrates "that it has suffered a concrete and
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   particularized injury that is either actual or imminent, that the injury is fairly
                                14   traceable to the defendant, and that it is likely that a favorable decision will redress
                                15   that injury." Massachusetts v. EPA, 549 U.S. 497, 517, (2007).” City & Cty. of San
                                16   Francisco v. Trump (9th Cir. 2018) 897 F.3d 1225, 1235.) Here it appears
                                17   Hartman’s complaints relate solely to fees paid to Wells Fargo. The commercial
                                18   arrangement by which FCTI receives payments from interchange transactions is of
                                19   no moment to Hartman’s claims because her fees are solely the product of her
                                20   agreements with Wells Fargo. As such, she lacks standing under Article III of the
                                21   United States Constitution.
                                22         B.     Hartman’s Combined Cause of Action for Breach of
                                                  Contract/Breach of Covenant of Good Faith and Fair Dealing
                                23                Should be Dismissed because Hartman Does not Allege the
                                                  Existence of a Contract with FCTI.
                                24
                                25         Hartman alleges the existence of a contract with Wells Fargo and even
                                26   attaches copies to her FAC for the Court’s scrutiny. FAC ¶ 268 and Exhibits A-C.
                                27   No such allegations are made as to FCTI. The standard elements of a claim for
                                28   breach of contract are (1) the existence of a contract, (2) plaintiff’s performance or
                                                                              -6-
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                                                   Case No. 18-cv-02033
         Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.912 Page 11 of 16



                                 1   excuse for nonperformance, (3) defendant’s breach, and (4) damage to plaintiff
                                 2   therefrom. Wall Street Network, Ltd. v. New York Times Co. (2008) 164
                                 3   Cal.App.4th 1171, 1178. Similarly, there must be an underlying contract for there
                                 4   to be a breach of the implied covenant. See Careau & Co. v. Sec. Pac. Bus. Credit,
                                 5   Inc. (2000) 222 Cal. App. 3d 1371, 1393 [“Or, to put it another way, the implied
                                 6   covenant imposes upon each party the obligation to do everything that the contract
                                 7   presupposes they will do to accomplish its purpose.”]; Kransco v. Am. Empire
                                 8   Surplus Lines Ins. Co. (2000) 23 Cal. 4th 390, 400 [“Because the covenant is a
                                 9   contract term, in most cases compensation for its breach is limited to contract
                                10   rather than tort remedies.”]. The implied covenant is merely designed to
                                11   supplement a contractual right it does not create an independent existence. Brehm
Gordon Rees Scully Mansukhani




                                12   v. 21st Century Ins. Co. (2008) 166 Cal. App. 4th 1225, 1235, [“[T]he covenant is
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   based on the contractual relationship … Absent that contractual right, the implied
                                14   covenant has nothing upon which to act as a supplement, and ‘should not be
                                15   endowed with an existence independent of its contractual underpinnings.”].
                                16         Hartman’s allegations are completely devoid of any allegation that there
                                17   exists a contract between her and FCTI. This is, self evidently, because none exist
                                18   between FCTI and any of the customers that use its publically available ATM
                                19   machines. Thus, without establishing the existence of a valid contract – Hartman
                                20   cannot prove an essential element of her breach of contract and breach of the
                                21   implied covenant claims.
                                22         C.     Hartman Cannot Establish Her UCL Claim against FCTI.
                                23         Hartman’s UCL claim “is not an all-purpose substitute for a tort or contract
                                24   action.” Cortez v. Purolator Air Filtration Prods. Co., 23 Cal. 4th 163, 173
                                25   (2000). To state a UCL claim, a plaintiff must allege facts showing that the
                                26   defendant engaged in unfair, unlawful, or fraudulent business conduct, as well as
                                27   the essential elements necessary to state such a claim. Cal. Bus. & Prof. Code §
                                28   17200, et seq. Plaintiff fails to meet her pleading burden; she has not and cannot
                                                                              -7-
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                                                 Case No. 18-cv-02033
         Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.913 Page 12 of 16



                                 1   plead facts showing that FCTI’s purported conduct was unfair, unlawful, or
                                 2   fraudulent.
                                 3         Although Hartman seeks actual damages under the UCL, this remedy is not
                                 4   available to her. “A distinguishing feature of the UCL is that it does not provide a
                                 5   private action for damages or other legal remedies. Instead, the UCL provides an
                                 6   equitable means to prevent unfair practices in the future and restore money or
                                 7   property to victims of those practices. Cel-Tech Communications, Inc. v. Los
                                 8   Angeles Cellular Telephone Co., 20 Cal.4th 163, 179 (1999). Thus, remedies are
                                 9   limited to injunctive relief and restitution.” Prakashpalan v. Engstrom, Lipscomb
                                10   & Lack, 223 Cal.App.4th 1105, 1133 (2014). Here, restitution is an impossible
                                11   remedy because FCTI has not received anything from Hartman or any other
Gordon Rees Scully Mansukhani




                                12   customer for OON balance inquiries. Similarly, Hartman has failed to allege any
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   specific injunctive relief that she contends is appropriate or justified. Her claims
                                14   relate to fees she paid to Wells Fargo for using FCTI’s ATM on June 20, 2018. No
                                15   injunctive relief directed to FCTI will affect her fee agreement with her bank. For
                                16   this reason alone, her claim for violation of the UCL fails in its entirety.
                                17         Hartman only specifically alleges FCTI’s conduct was unfair and fraudulent,
                                18   not unlawful. FAC ¶¶ 318, 320-322. Nonetheless, FCTI consider each prong of
                                19   the UCL in turn:
                                20                 1.    Plaintiff Cannot State A Claim Under The “Unlawful” Prong.
                                21         A business practice is “unlawful” under Section 17200 only if it violates an
                                22   underlying state or federal statute or common law. Fortaleza v. PNC Fin. Servs.
                                23   Grp., Inc., 642 F. Supp. 2d 1012, 1019 (N.D. Cal. 2009). To state a claim for an
                                24   unlawful business practice, a plaintiff must state with reasonable particularity the
                                25   facts supporting the statutory elements of the violation and/or facts which
                                26   demonstrate that the practice violates the underlying law or “borrowed claim.”
                                27   Khoury v. Maly’s of Cal., Inc., 14 Cal. App. 4th 612, 619 (1993).
                                28   ///
                                                              -8-
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                         Case No. 18-cv-02033
         Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.914 Page 13 of 16



                                 1         Plaintiff claims that the “deceptive manner in which FCTI designed and
                                 2   presented their screen prompts at their ATM machines to consumers misled
                                 3   Plaintiff”. FAC ¶ 318. As demonstrated herein, however, Plaintiff has failed
                                 4   entirely to plead an underlying breach of contract or conversion claim. Her claim
                                 5   of “unlawful” conduct therefore fails.
                                 6                2.      Plaintiff Cannot State A Claim Under The “Unfair” Prong.
                                 7         To state a claim for an “unfair” business practice, a plaintiff must allege that
                                 8   “(1) the consumer injury is substantial, (2) the injury is not outweighed by any
                                 9   countervailing benefits to consumers or competition, and (3) the injury is one that
                                10   consumers themselves could not reasonably have avoided.” Morgan v. AT&T
                                11   Wireless Servs., Inc., 177 Cal. App. 4th 1235, 1254-55 (2009). Here, Plaintiff fails
Gordon Rees Scully Mansukhani




                                12   to properly plead any of the necessary elements. There is nothing unfair about
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   FCTI receiving an interchange fee from a network provider for a customer’s use of
                                14   its ATM machines. This is the result of a commercial agreement between FCTI
                                15   and that respective provider. The fact that Hartman became indebted to Wells
                                16   Fargo for various transactions at a FCTI ATM is a matter between Hartman and
                                17   Wells Fargo.
                                18         In short, FCTI provides a service to consumers who don’t have ready or
                                19   immediate access to their own financial institution’s ATMs. Financial institutions
                                20   and their customers agree to what the customer will pay for the convenience of
                                21   using the OON ATMs. FCTI has no involvement in those agreements and in the
                                22   case of OON balance inquiries does not charge the customer anything. There is
                                23   nothing unfair about placing ATMs in places where the public may find them
                                24   useful, such as in convenience stores and shopping malls. The customer can make
                                25   their decision whether the convenience of their use outweighs the potential that
                                26   their financial institution will assess fees for that service. Accordingly, Plaintiff’s
                                27   claim of “unfair” conduct fails.
                                28   ///
                                                              -9-
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                         Case No. 18-cv-02033
         Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.915 Page 14 of 16



                                 1                3.     Plaintiff Cannot State A Claim Under The “Fraudulent” Prong.
                                 2         Plaintiff cannot state a claim under the UCL’s “fraudulent” prong. To state
                                 3   a claim for “fraudulent” business practices, a plaintiff must show that the alleged
                                 4   practice is likely to deceive members of the public. Daugherty v. Am. Honda
                                 5   Motor Co., Inc., 144 Cal. App. 4th 824, 838 (2006). Plaintiff cannot do so here for
                                 6   multiple reasons.
                                 7         First, neither Regulation E or the Electronic Funds Transfer Act (“EFTA”)
                                 8   require that an ATM operator disclose that it will receive an interchange fee.
                                 9   Regulation E requires that the operator provide notice only if it is going to assess a
                                10   fee for an electronic funds transfer (such as a cash withdrawal) or balance inquiry.
                                11   12 CFR 1005.16(b); See also 15 U.S.C. §1693, et seq. As Hartman admits, the
Gordon Rees Scully Mansukhani




                                12   only fee being assessed is by Wells Fargo for this transaction. FAC ¶ 318. FCTI
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   may receive an interchange fee for the transaction but the fees Hartman complains
                                14   are the source of her damages are solely being assessed by her bank.
                                15         Second, Hartman fails to allege facts that would support FCTI’s knowledge
                                16   of what agreements she entered into with Wells Fargo regarding OON ATM usage.
                                17   If FCTI is alleged to have defrauded Hartman so as to induce her into paying
                                18   exorbitant fees then FCTI would have to be alleged to not only be knowledgeable
                                19   about her arrangement with Wells Fargo but to have some mutually beneficial
                                20   agreement with Wells Fargo. No such agreement is alleged because none exists.
                                21         D.     Hartman Cannot Establish a Claim for Conversion Against FCTI
                                22                because FCTI Did not Take her Property.

                                23                Hartman admits that the OON balance inquiry fees were assessed and
                                24   collected by Wells Fargo. FAC ¶ 338. FCTI’s collection of an interchange fee
                                25   does not amount to conversion of her personal property. “Conversion is the
                                26   wrongful exercise of dominion over the property of another. (Citation) The
                                27   elements of a claim for conversion are: (1) “the plaintiff's ownership or right to
                                28   possession of the property at the time of the conversion, (2) the defendant's
                                                                             - 10 -
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                                                 Case No. 18-cv-02033
         Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.916 Page 15 of 16



                                 1   conversion by a wrongful act or disposition of property rights, and (3) damages. It
                                 2   is not necessary that there be a manual taking of the property, only an assumption
                                 3   of control or ownership over the property, or that the alleged converter has applied
                                 4   the property to his [or her] own use.” Prakashpalan v. Engstrom, Lipscomb &
                                 5   Lack, 223 Cal.App.4th 1105, 1135 (2014). Because FCTI did not charge Hartman
                                 6   a fee for her balance inquiry transaction there can be no claim for conversion. In
                                 7   short, any loss she suffered in the way of fees was a result of her agreements with
                                 8   her bank.
                                 9         E.     Plaintiff Lotsoff Has Not Asserted a Claim against FCTI.
                                10         The FAC is somewhat confusing in that there are pages of general
                                11   allegations regarding Wells Fargo’s imposition of fees and FCTI’s (and
Gordon Rees Scully Mansukhani




                                12   confusingly it’s competitor Cardtronics’) ATM operations.2 A close reading,
 101 W. Broadway Suite 2000
     San Diego, CA 92101




                                13   however, shows that only Hartman is alleged to have used a FCTI machine. FAC ¶
                                14   244. Specific allegations related to Lotsoff’s claims only relate to her non ATM
                                15   transactions with Wells Fargo. FAC ¶ 77. However, because of the uncertainty in
                                16   the pleading FCTI also seeks an order that to the extent any claim is being asserted
                                17   by Lotsoff against FCTI is dismissed for lack of standing since Lotsoff does not
                                18   allege she used a FCTI ATM at any time.
                                19   V.    CONCLUSION
                                20         FCTI’s motion should be granted. The exchange fees are not actionable.
                                21   Dated: October 5, 2018                 GORDON REES SCULLY MANSUKHANI
                                22
                                                                            By:    /s/ Benjamin T. Morton
                                23                                                Benjamin T. Morton
                                                                                  Shelby A. Poteet
                                24                                                Attorneys for Defendant FCTI, INC.
                                25
                                26
                                     2
                                      Plaintiffs fail to state which of the two named plaintiffs are alleging a particular
                                27   cause of action against FCTI in their headings. However, a close reading of the
                                     FAC suggests on Hartman is making claims against FCTI. See, FAC ¶¶ 267, 307
                                28   and 336.
                                                                              - 11 -
                                     FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                     MOTION TO DISMISS                                                   Case No. 18-cv-02033
             Case 3:18-cv-02033-TWR-MDD Document 16-1 Filed 10/05/18 PageID.917 Page 16 of 16



                                     1                             CERTIFICATE OF SERVICE
                                     2         I am a resident of the State of California, over the age of eighteen years, and
                                     3   not a party to the within action. My business address is: Gordon Rees Scully
                                     4   Mansukhani 101 W. Broadway, Suite 2000, San Diego, CA 92101, my electronic
                                     5   mail address is mcerezo@grsm.com. On October 5, 2018, I served the foregoing
                                     6   document entitled: MEMORANDUM OF POINTS AND AUTHORITIES IN
                                     7   SUPPORT OF MOTION TO DISMISS as follows:
                                     8    BY ELECTRONIC SERVICE THROUGH THE CM/ECF SYSTEM
                                            which automatically generates a Notice of Electronic Filing at the time said
                                     9      document is filed to the email address(es) listed in the Electronic Mail
                                            Notice List and denoted below, which constitutes service pursuant to FRCP
                                    10      5(b)(3).
                                    11
                                         Counsel for Plaintiffs:                       Counsel for Defendant WELLS
    Gordon Rees Scully Mansukhani




                                    12                                                 FARGO BANK, N.A.:
     101 W. Broadway Suite 2000




                                         Todd D. Carpenter
         San Diego, CA 92101




                                    13   CARLSON LYNCH SWEET                           Alejandro E. Moreno
                                         KILPELA & CARPENTER, LLP                      Edward D. Vogel
                                    14   1350 Columbia Street, Suite 603               SHEPPARD, MULLIN, RITCHER &
                                         San Diego, CA 92101                           HAMPTON, LLP
                                    15   Phone: 619-762-1910                           501 West Broadway, 19th Floor
                                         Fax: 619-756-6991                             San Diego, CA 92101
                                    16   Email: tcarpenter@carlsonlynch.com            Phone: 619-338-6500
                                                                                       Fax: 619-234-3815
                                    17                                                 Email: amoreno@sheppardmullin.com
                                                                                               evogel@sheppardmullin.com
                                    18   Counsel for Defendant FCTI, INC.
                                    19   Scott Lam
                                         FCTI, INC.
                                    20   11766 Wilshire Blvd., Suite 1100
                                         Los Angeles, CA 90025
                                    21   Phone: 310-402-0646
                                         Email: joliver@moginrubin.com
                                    22
                                    23         I declare under penalty of perjury under the laws of the United States of

                                    24   America that the above is true and correct.

                                    25         Executed on October 5, 2018 at San Diego, California.

                                    26
                                    27
                                                                                        Maria G. Cerezo
                                    28
1167790/40624655v.1
                                                                   12
                                         FCTI’S MEMORANDUM OF POINTS & AUTHORITIES IN SUPPORT OF
                                         MOTION TO DISMISS                         Case No. 18-cv-02033
